—In four related actions, inter alla, to recover damages for breach of contract and fraud, which were joined for trial, the plaintiff in Action No. 1, J & A Vending, Inc., appeals from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated December 16, 1998, as denied its motion, inter alla, for a separate trial in that action.
*506Ordered that the order is affirmed insofar as appealed from, with costs.
The denial of the motion of J & A Vending, Inc., inter alla, for a separate trial in Action No. 1 was a proper exercise of discretion. A trial court has broad discretion in determining whether to order a joint trial of several actions (see, Megyesi v Automotive Rentals, 115 AD2d 596; Mideal Homes Corp. v L & C Concrete Work, 90 AD2d 789). The interests of justice and judicial economy are better served by a joint trial in those cases where, as here, the actions share material questions of law or fact (see, Megyesi v Automotive Rentals, supra, at 596; Import Alley v Mid-Island Shopping Plaza, 103 AD2d 797; Mideal Homes Corp. v L & C Concrete Work, supra, at 789). Ritter, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.